Per Curiam.
This canse was argued together with Siegman v. Electric Vehicle Co. and Kissell, decided by this court at the present term, upon an opinion delivered by Mr. Justice Pitney, ante p. 403. The same question being presented in each of the two cases, the order under review herein will be affirmed, with costs, for the reasons given in that opinion.
For affirmance—The Ci-iiee-Justice, Garrison, Port, Garretson, Hendrickson, Pitney, Swayze, Reed, Trenci-iard, Bogert, Vredenburgi-i, Vroom, Green, Gray, Dill—15.
For reversal—None.